DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-8 & 12) in the reply filed on 11/15/2021 is acknowledged.

Claim Objections
Claims 1 & 12 are objected to because of the following informalities:  
In line 2 of claim 1, and line 3 of claim 12, the examiner suggests changing the phrase “an electrically isolating top surface, which surface is,” to --an electrically isolating top surface that is--, for grammatical reasons. 
In line 1 of claim 12, the examiner suggests replacing “singulated” with --separated--, as “singulated” is not recognized in the American dictionary as a word.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "those spots of thin film piezoelectric material that comprise more than one TFSW device" in lines 2-3, and “the separation lines” in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not provide for spots of thin film piezoelectric material that comprise more than one TFSW device, and as such the limitation lacks antecedent basis. Line 8 is the first mention of “separation lines,” so as it is unclear what separation lines are being referred to.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The preamble of claim 12 provides a structural limitation of the filter circuit being “singulated” from a wafer arrangement, but the grammatical construction is not clear if the subsequent limitations are applied to the wafer arrangement or the combined filter circuit. In specifying the claim as being that of a hybrid filter comprising a combined filter circuit, it would typically be expected that the following limitations would be that of the filter circuit itself. The limitations as written lack support in the specification for limiting a separated combined filter circuit, such as the apparent requirement of a plurality of first and second surface areas. As the limitations in claim 12 appear to match those of claim 1 in regards to the wafer arrangement, it appears that the limitations apply to the wafer arrangement and not the combined filter. As the combined filter has been separated from the wafer arrangement as per the preamble of claim 12, it would appear that the limitations may be product-by-process limitations, and thus would not carry patentable weight (see MPEP §2113). As such, the scope of the claim is not clear, and claim 12 is rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US PGPub 20130170405) in view of Taniguchi (US PGPub 20060022767) and Seki (US PGPub 20100018858).
As per claims 1 & 12:
Yan discloses in Fig. 7:
An arrangement comprising:
A support substrate (824) having at least an electrically isolating top surface (support substrate may be formed from an insulating material, para [0029]), 
which surface is divided into a regular pattern (RP) of first and second surface areas (SA1,SA2) (first resonator substrate 812/ second resonator substrate 818), wherein each first surface (SA1) area is assigned to an adjacently applied respective separate second surface area (SA2) to form together a combined filter area (acoustic filter 800);
	spots of thin film piezoelectric material (TF) bonded to the first surface areas (SA1) (series resonators 802, 804, 806, & 808 are disclosed as SAW resonators, para [0038], which feature piezoelectric material, para [0003]); and 
circuits of LC elements (LC) (LC resonators 814 & 816) that are formed on the second surface areas.
Yan does not disclose:
A wafer arrangement comprising:
a carrier wafer (CW) having at least an electrically isolating top surface, which surface is divided into a regular pattern (RP) of first and second surface areas (SA1,SA2), wherein each first surface (SA1) area is assigned to an adjacently applied respective separate second surface area (SA2) to form together a combined filter area spots of thin film piezoelectric material (TF) bonded to the first surface areas (SA1); and 
circuits of LC elements (LC) that are formed integrally on the second surface areas from a multi-level metallization, the LC elements being embedded in a dielectric for each metallization level (ML).
	Taniguchi discloses in Figs. 5A-5B:
Circuits of LC elements formed integrally on a surface of a support substrate (insulator substrate 1) from a multi-level metallization (capacitors 14 are noted as parallel plate capacitors, with the inductor 2 having a cross-over at signal pickup 3), the LC elements being embedded in a dielectric (insulator 4) for each metallization layer.
	Seki discloses in Figs. 3b & 5:
A wafer arrangement for production of piezoelectric substrates through etching (para [0003] & [0005]), wherein the wafer arrangement comprises a carrier wafer having a surface on which a regular pattern (para [0014] & Figs. 3b & 5) of elements comprising piezoelectric materials (para [0042]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the generic LC elements of Yan using the specific method of Taniguchi which provides the benefit of forming LC elements on an insulating substrate using art-recognized manufacturing techniques for chips (being a chip 8) that are compatible with SAW circuits (para [0004]).
	It would be further obvious to produce the circuit of the combination using known in the art methods of piezoelectric production such as wafer processing, to provide the benefit of known and developed mass production techniques as disclosed by Seki.
	As a consequence of the combination, the combination discloses a wafer arrangement comprising: a carrier wafer (CW) having at least an electrically isolating top surface, which surface is divided into a regular pattern (RP) of first and second surface areas (SA1,SA2), wherein each first surface (SA1) area is assigned to an adjacently applied respective separate second surface area (SA2) to form together a combined filter area spots of thin film piezoelectric material (TF) bonded to the first surface areas (SA1); and circuits of LC elements (LC) that are formed integrally on the second surface areas from a multi-level metallization, the LC elements being embedded in a dielectric for each metallization level (ML), wherein the hybrid filter of circuit of the combination would be singulated from the wafer arrangement as a standard part of semiconductor chip production, as is well understood in the art.

	As per claim 2:
	Yan discloses in Fig. 7:
	thin film SAW devices (TFS) are formed on the spots of thin film piezoelectric material (TF) such that each first surface area comprises one thin film SAW device (TF S) (SAW resonator 802), and
wherein each thin film SAW device is electrically interconnected with an assigned circuit of LC elements (LC) (shunt LC resonator 814) to form a combined filter circuit comprising LC elements and thin film SAW devices (TFS).

As per claim 3:
Yan does not disclose:
the regular pattern of first and second surface areas is, a) a checkerboard pattern formed by spots comprising thin film SAW devices (TFS) and circuits of LC elements, or b) an alternating pattern of first and second parallel stripes, each first stripe comprising a row of thin film SAW devices, each second stripe comprising a row of LC circuits, or c) a parallel arrangement of first and second stripes, wherein a first and an adjacent second stripe form a first pair of stripes, wherein a second pair of a second and an adjacent first 2Application No. 16/772,418Docket No: QUAL/195349USparallel stripe is mirror-inverted relative to the first pair, and wherein first and second pairs of stripes are arranged alternatingly.
Seki discloses in Fig. 3B an repeating matrix pattern of elements for wafer processing.
	As a consequence of the combination of claim 1, the repeating matrix of elements of hybrid filters of Yan would result in an alternating pattern of first and second parallel stripes, each first stripe comprising a row of thin film SAW devices, each second stripe comprising a row of LC circuits, as per the arrangement of the hybrid filter as shown in Fig. 7 of Yan, where the top stripe of one repeating row may be substrate 1, and the bottom stripe of one repeating row may be substrate 2.

	As per claim 4 (as best understood):
	Yan discloses:
Spots of thin film piezoelectric material that comprise more than one TFSAW device are provided with a pattern of trenches (TR) (borders of substrate 1, which extend the entire depth of substrate 1); - wherein the trenches are cut into the a bottom surface (being cut through to create a separate substrate 1) of the spots of thin film piezoelectric material (PM) bonded to the carrier wafer; and - wherein the a depth of the trenches ranges from half the layer thickness of the thin film piezoelectric material up to the a total thickness d2 thereof such that the top surface of the carrier wafer is exposed in separation lines (the trenches) from the top surface (being cut all the way through substrate 1).

	As per claim 8:
	Yan discloses in Fig. 7:
the TFSAW devices are electrically connected to a LC circuit respectively by conductor lines (metal connections 820 & 822).
	Yan does not disclose that:
the LC elements (LC) are formed from a multi-level metallization, 
- each metallization level (ML) of the LC elements is embedded in a dielectric (DE), 3Application No. 16/772,418Docket No: QUAL/195349US Amendment dated November 15, 2021 Reply to Restriction Requirement of September 21, 2021 
- LC elements that are formed in the same metallization level are electrically connected by conductor lines, 
- LC elements that are formed in different metallization levels are interconnected by vias, and 
- the TFSAW devices are electrically connected to a LC circuit respectively by conductor lines guided on top of the thin film SAW devices (TFS) and on top of the uppermost dielectric (DE) of the multi-level metallization.
	Taniguchi discloses in Figs. 5A-5B:
Circuits of LC elements formed integrally on a surface of a support substrate (insulator substrate 1) from a multi-level metallization (capacitors 14 are noted as parallel plate capacitors, with the inductor 2 having a cross-over at signal pickup 3), the LC elements being embedded in a dielectric (insulator 4) for each metallization layer, wherein LC elements that are formed in the same metallization level are electrically connected by conductor lines (conductor lines shown in Fig. 5A as planar elements, connecting capacitor and inductor elements), and LC elements that are formed in different metallization levels are interconnected by vias (signal pickups 3 and pads 6, which show connections between different circuit layers).
As a consequence of the combination of claim 1, the LC elements (LC) are formed from a multi-level metallization, each metallization level (ML) of the LC elements is embedded in a dielectric (DE), LC elements that are formed in the same metallization level are electrically connected by conductor lines, LC elements that are formed in different metallization levels are interconnected by vias, due to the formation of the LC elements from Taniguchi.
	At the time of filing, it would have been obvious to one of ordinary skill in the art
for conductor lines of Yan to be guided on top of the thin film SAW devices (TFS) and on top of the uppermost dielectric (DE) of the multi-level metallization, as one of a limited number of configurations (on top or on bottom) to minimize the signal transmission distance and therefore minimize the conductive material between connection points between the TFS and the multi-level metallization as is well-understood in the art, and further as the top or bottom of the TFS and the multi-level metallization may be said to be between substrate 824 and substrates 1 & 2, or to be on the opposite sides of substrates 1 & 2, as direction is an arbitrary consideration based on the viewer’s perspective, for the TFS and the multi-level metallization.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Yan et al. (US PGPub 20130170405) in view of Taniguchi (US PGPub 20060022767) and Seki (US PGPub 20100018858) as applied to claim 1 above, and further in view of Sekiya et al. (US PGPub 20180241370).
The resultant combination discloses the wafer assembly of claim 1, as rejected above.
The resultant combination does not disclose:
thin film SAW devices (TFS) are enclosed under a capping layer of a thin film package (TFP) providing a cavity between the thin film SAW devices (TFS) and the capping layer.
	Sekiya discloses in Fig. 5 providing a capping layer (cover layer 27) of a thin film package, providing a cavity (hollow space) between a thin film SAW device (IDT electrode 11)and the capping layer.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the capping layer of Sekiya to the thin film SAW devices of the resultant combination to provide the benefit of environmental protection, as is well understood in the art.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Yan et al. (US PGPub 20130170405) in view of Taniguchi (US PGPub 20060022767) and Seki (US PGPub 20100018858) as applied to claim 1 above, and further in view of Stoemmer (US PGPub 20050068124).
The resultant combination discloses the wafer assembly of claim 1, as rejected above.
As per claim 6:
The resultant combination does not disclose:
the dielectric (DE) the LC elements (LC) are embedded in is an organic dielectric.
	Stoemmer discloses that low-k dielectrics (dielectrics w/ permittivity less than 3) comprising organic materials are known in the art for circuit fabrication (para [0014]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use an organic dielectric material as a specific art-recognized alternative/equivalent for the generic dielectric of the LC elements that provides the same function and provides the benefit of known electrical properties with low dielectric constants, as is well-understood in the art.
	
	As per claim 7 (as best understood):
	The resultant combination does not disclose:
the dielectric (DE) the LC elements (LC) are embedded in is an oxide.	
Stoemmer discloses that low-k dielectrics (dielectrics w/ permittivity less than 3) comprising oxide materials materials are known in the art for circuit fabrication (para [0014]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use an oxide dielectric material as a specific art-recognized alternative/equivalent for the generic dielectric of the LC elements that provides the same function and provides the benefit of known electrical properties with low dielectric constants, as is well-understood in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843